Citation Nr: 0720689	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  00-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on March 13, 2007, which vacated an 
October 2005 Board decision and remanded the case for 
additional development.  A November 14, 2003, Court order 
previously vacated a February 2003 Board decision as to this 
matter.  The issue initially arose from a May 2000 rating 
decision by the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In October 
2001, the veteran testified at a video conference hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The case was 
remanded for additional development in May 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its March 2007 order the Court, by incorporating the 
recommendations of a joint motion for remand, found that the 
Board erred by failing to remand the case for clarification 
of the diagnoses of record under the applicable medical 
criteria for diagnoses of PTSD.  It was specifically noted 
that each of the VA examiners whose opinions were considered 
by the Board as persuasive appeared to have required that in 
order for a stressor to substantiate a PTSD diagnosis the 
veteran have believed that his own life was in danger.  It 
was noted that this was not the applicable standard under the 
DSM-IV.  Therefore, additional development is required prior 
to appellate review.

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2004).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that the VA had adopted the 4th edition of the DSM-IV and 
noted that the major effect was that the criteria changed 
from an objective "would evoke ... in almost anyone" 
standard in assessing whether a stressor is sufficient to 
trigger PTSD to a subjective standard requiring exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in March 2001 
and January 2005.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all 
elements of a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Therefore, the Board finds appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the claim is provided.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2006).  

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claim.  

2.  The veteran should be scheduled for a 
VA examination, by a psychiatrist, for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has PTSD 
(under DSM-IV criteria) related to a 
verified event in service.  The 
psychiatrist conducting this examination 
should be informed that the veteran's 
claim as to having been in the near 
vicinity of the noncombat-related death 
of a fellow serviceman has been verified.  
While the examiner may wish to elicit 
additional information as to the 
veteran's physical proximity to the 
verified event, any conclusions as to 
this matter should be reconciled with the 
other evidence of record.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



